internal_revenue_service number release date index number -------------------------- -------------------------- -------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-116100-04 date date legend trust company ------------------------ ------------------------- date state ------------- -------------------------- patriarch -------------------------------------------------------------------------------------- trust date ----------------------- ---------------------- trustee -------------------------- trustee ------------------------ trustee statute ---------------------------------------------------------------------- ------------------------ trust ------------------------ child date ------------------- dear ---- regarding the income and estate_tax consequences of naming trust company a family- owned trust company as trustee of a_trust trust company has two classes of stock class a voting_stock and class b non-voting stock each class of stock has identical economic rights with respect to current distributions and liquidation value the holders of class a voting_stock are permitted to vote on shareholder and corporate matters while the holders of class b non-voting are not patriarch owns all of the class b non-voting shares of trust company trust an irrevocable_trust established by patriarch owns all of the class a voting shares of trust company trust company will not solicit trust customers from the public-at-large this letter responds to your letter dated date requesting rulings trust company was formed on date as a corporation under the laws of state article of the trust company articles of incorporation provides in relevant article vi paragraph of the trust company bylaws provides that to the extent a plr-116100-04 part that there shall be no fewer than three and no more than five directors on the board_of directors there must always be at least one independent director article x provides that an independent director shall mean an individual who is not a a grantor of or donor to any trust of which trust company is trustee nor the spouse of any such grantor or donor b a current or contingent beneficiary of any trust of which trust company is trustee nor the spouse of any such beneficiary and c related or subordinate to any such grantor donor or beneficiary a current beneficiary of a_trust is any person who i is entitled or eligible to receive a mandatory or discretionary distribution of income or principal of such trust ii has a right to withdraw property from such trust or iii is entitled or eligible to use or otherwise enjoy any asset of such trust article x further provides that related or subordinate shall have the meaning attributed in sec_672 of the internal_revenue_code and any treasury regulations promulgated thereunder trust_indenture confers any discretionary distribution powers on trust company as trustee of a_trust the powers shall be exercised by a distribution committee of the trust company a discretionary distribution power includes any power exercisable by trust company as the trustee that pertains to i any non-mandatory distribution of income or principal for the benefit of one or more beneficiaries of the trust regardless whether the distribution is to be made pursuant to an ascertainable_standard as that term is used in sec_2041 of the internal_revenue_code and the treasury regulations promulgated thereunder or ii the granting or withholding of permission to use or otherwise enjoy any asset of the trust distribution committee shall be composed of not less than one nor more than three members all of whom shall be independent directors of the trust company as defined in the trust company articles of incorporation the number of distribution committee members shall be determined from time to time by the board_of directors each committee member shall be appointed by a majority vote of the board_of directors and shall serve at the discretion of the board_of directors article vi paragraph of the trust company bylaws provides that at no time shall a majority of the members of the distribution committee also be employees or officers of the trust company further no distribution committee member may participate in the exercise of any discretionary distribution power with respect to any trust_beneficiary to whom a legal_obligation of support is owed by the member as an individual the member’s spouse or an individual to whom such member is related or subordinate officer or committee member of the trust company shall participate or vote in a_trust company decision nor be present during any board or committee discussion of or vote article ix paragraph a of the trust company bylaws provides that no director article vi paragraph of the trust company bylaws provides that the article ix paragraph b of the trust company bylaws provides that if a plr-116100-04 on a decision involving the power to exercise any incidence of ownership of any life_insurance_policy insuring the life of such director officer or committee member director officer or committee member of the trust company has transferred voting_stock of any corporation to a_trust of which the trust company is serving as trustee then such director officer or committee member shall not participate or vote in a_trust company decision or be present during any board or committee discussion of or vote on such a decision involving the exercise of the power to vote the shares of stock of such corporation as to which such director officer or committee member is the transferor if the corporation is a controlled_corporation as defined in sec_2036 as to the transferor or would become a controlled_corporation as to the transferor if he were permitted to participate in the vote of such shares or to vote the shares of stock of such corporation as to which any other director officer or committee member is the transferor if such corporation is a controlled_corporation as defined in sec_2036 as to such transferor or would become a controlled_corporation as to such transferor if such director officer or committee member were permitted to participate in the vote of the shares trust was created on date the current trustees are trustee trustee and trustee trustee is the only independent_trustee as defined by the terms of the trust agreement during patriarch’s lifetime the property held by trust is held as a single trust for the benefit of patriarch’s lineal_descendants the trustees of trust may distribute income or principal to patriarch’s lineal_descendants for a beneficiary’s needs or welfare to the extent they determine that such distributions will not jeopardize trust 1’s stated purpose of holding the voting_stock of trust company article ii paragraph provides that the trustees shall make discretionary payments for a person’s need’s from time to time in such amounts as they deem proper for his support health including lifetime residential or nursing home care and education at all levels the trustees shall make discretionary payments for a person’s welfare from time to time in such amounts as they deem proper for his needs and also for his advancement in life including assistance in the purchase of a home or the establishment or development of any business or professional enterprise or investment program which the trustees believe to be reasonably sound happiness general well-being and for any other purpose the trustees deem to be in such person’s best interests upon patriarch’s death the trustees of trust will pay such amounts of its principal to or for the benefit of such of patriarch’s lineal_descendants as patriarch appoints by will such testamentary_power_of_appointment shall not be exercisable with respect to any accumulations in trust defined as that part of the trust consisting of the gross_income of the trust including proceeds from capital_gains undistributed_income which the trustees have added to principal and other corpus income which income was earned or generated during patriarch’s life article ii paragraph k article iii paragraph c of the trust instrument provides that trust may plr-116100-04 provides in part that accumulations include all income within the meaning of sec_674 the unappointed portion of trust shall continue to be held in trust for the benefit of patriarch’s lineal_descendants article iv paragraph provides that patriarch acknowledges that the reserved testamentary_power_of_appointment over trust will cause trust to be includable in patriarch’s gross_estate for federal estate_tax purposes article i paragraph provides that if at any time after patriarch’s death in the opinion of the trustees the special purpose of the family_trust is no longer served by trust and trust is too small to justify the expense of its retention the trustees may terminate the trust and pay it among patriarch’s then living descendants per stirpes have up to five trustees however there shall be at least one independent_trustee at all times paragraph provides that no donor to trust may serve as a trustee of trust and patriarch’s spouse may not serve as a trustee of trust paragraph c provides that upon the resignation or removal or if a trustee ceases to be trustee the following persons or groups of persons who are then living and not disabled successively in the order named may appoint as successor independent_trustee a suitable individual or corporation qualified to act as such patriarch patriarch’s spouse a majority of patriarch’s lineal_descendants of the eldest generation with a member then living patriarch and patriarch’s spouse may only appoint a successor trustee that is not related or subordinate to patriarch within the meaning of sec_672 paragraph f provides that no beneficially interested trustee may make or participate in making any discretionary payment to himself or another beneficially interested trustee or make or participate in making any discretionary payment to any person who he or another beneficially interested trustee as an individual is then legally obligated to support but such payments may be made by the independent_trustee a trustee or other person is beneficially interested during any period when discretionary payments may be made to him or to any person whom he as an individual is then legally obligated to support a discretionary payment is a payment of income or principal for a person’s welfare in excess of his needs or a payment of income or principal as a result of an early termination of the trust an independent_trustee is a trustee who is i not beneficially interested in any trust held under the trust agreement and ii not a lineal descendant of patriarch nor a spouse of any such lineal descendant nor related or subordinate to patriarch a lineal descendant of patriarch or such a descendant’s spouse within the meaning of sec_672 contrary notwithstanding unless a_trust created under the trust agreement including any trust created by the exercise of a power_of_appointment given any beneficiary is excepted from the application of statute such trust shall in any and all events terminate not later than the latest period prescribed in statute as amended after the date of the trust agreement provided however that if statute is amended or repealed in a manner that would result in any interest of trust violating the provisions of statute then no trust created under the trust agreement shall continue for a period longer article i paragraph of the trust instrument provides that anything to the patriarch created trust for the benefit of child and child 1’s lineal article of the trust instrument provides that after the promissory note has article of the trust instrument provides that during any period where plr-116100-04 than twenty-one years after the death of the last survivor of the group composed of patriarch and the beneficiaries of trust living on date descendants on date child serves as trustee of trust and patriarch’s spouse serves as trust_protector under the terms of the trust trust is the maker of a promissory note payable to patriarch hereinafter promissory note dated date there is a remaining balance on promissory note the trustee may pay to child such amount s of the income and principal of trust as the trustee in his sole discretion shall determine to be necessary or advisable to provide for child 1’s support maintenance health and education after first having obtained the consent of the trust_protector been paid in full the trustee shall distribute all of the net trust income to the beneficiary at least quarter annually and the trustee may pay to child such amounts of the principal as the trustee in its sole discretion shall determine to be necessary or advisable to provide for child 1’s support maintenance health and education the death of child upon termination child shall have a special power to appoint the trust property exercisable by child 1’s will to or for the benefit of child 1’s descendants patriarch’s descendants child 1’s spouse or any organization s for which a charitable deduction is permitted pursuant to sec_170 sec_2055 and sec_2522 in such amounts equal or unequal and such lawful interest and estates as he shall specify and appoint by a will if and to the extent that child does not exercise his special power to appoint the trust property then the trust assets shall be divided in the manner required to create one share for each living child of child and one share for the living descendants as a group of any deceased child of child such share to be further divided among such descendants by representation if there shall be no descendant of child living at the termination_date such share shall be distributed to patriarch’s descendants by representation trustee of trust article provides that child may remove any trustee if child is not living and competent then a majority of all living vested beneficiaries of a_trust created under the trust agreement may remove the trustee of the trust any trustee that may be removed may be removed without cause and without notice article provides that if a trustee for any reason fails to qualify or ceases to act then child may appoint a successor trustee if child is not then living or competent and has failed to appoint a successor trustee then a majority of all living vested beneficiaries of legal capacity of a_trust created under the trust agreement shall appoint a successor in the event no successor trustee is so appointed within a thirty-day period then any article of the trust instrument provides that patriarch may not be appointed article of the trust instrument provides that trust shall terminate upon article of the trust instrument appoints patriarch’s spouse as trust it is represented that upon receipt of a favorable private_letter_ruling trustee plr-116100-04 beneficiary may petition the court of jurisdiction in which the trust’s administrative situs is situated ex_parte to name a successor trustee protector if patriarch’s spouse fails or ceases to act as trust_protector and no successor trust_protector has been designated then trustee may designate a successor trust_protector will appoint trust company as successor and resign as trustee of trust rulings requested you have requested the following rulings patriarch’s reserved testamentary limited_power_of_appointment will not cause patriarch to be treated as the owner of any portion of trust under sec_674 trust company is not a_related_or_subordinate_party to the patriarch within the meaning of sec_672 with respect to trust trust company is an independent_trustee within the meaning of sec_674 with respect to trust neither the appointment of trust company as successor trustee of trust nor its exercise of distribution powers under trust will cause any beneficiary of trust to be treated as the owner of any part of the trust under sec_678 neither the appointment of trust company as successor trustee of trust nor its exercise of distribution powers under these trusts will result in the inclusion of any portion of trust in patriarch’s estate under sec_2036 or sec_2038 neither the appointment of the trust company as successor trustee of trust nor its exercise of distribution powers under these trusts will cause any beneficiary of trust to be deemed to possess a general_power_of_appointment over the trust under sec_2041 ruling sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party distribute corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries provided that the power is limited by a reasonably_definite_standard which is set forth in the trust instrument sec_674 provides that sec_674 shall not apply to a power to sec_674 provides that sec_674 shall not apply to a power solely sec_674 provides that sec_674 shall not apply to a power solely plr-116100-04 exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor or spouse living with the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries whether or not the conditions of sec_674 or relating to powers to withhold income temporarily or during disability are satisfied if such power is limited by a reasonably definite external standard which is set forth in the trust instrument a power does not fall within the powers described in sec_674 if any person has a power to add to the beneficiary or beneficiaries or to a class of beneficiaries designated to receive the income or corpus except where such action is to provide for the after-born or after-adopted children neither patriarch’s testamentary_power_of_appointment under trust trustee and trustee 3’s ability as trustees to participate in making discretionary distributions subject_to an ascertainable_standard nor the power of trustee as independent_trustee to make distributions of income or principal in excess of those governed by an ascertainable_standard will cause patriarch to be treated as the owner of any portion of trust under sec_671 and sec_674 ruling sec_2 sec_672 provides that for purposes of subpart e of part i of subchapter_j the term related_or_subordinate_party means any nonadverse_party who is any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stockholdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive of the trust company bylaws that grant all discretionary distribution powers to the distribution committee that must be solely comprised of independent directors and the provisions of trust regarding the restriction of certain voting rights to an independent_trustee we conclude that trust company is not a_related_or_subordinate_party to patriarch within the meaning of sec_672 and is an independent_trustee within the meaning of sec_674 therefore trust company may exercise the powers described in based solely on the facts and representations submitted we conclude that based solely on the facts and representations submitted including the provisions plr-116100-04 sec_674 with regard to trust without causing patriarch to be treated as the owner of any portion of those trusts under sec_674 ruling sec_671 of the internal_revenue_code provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual based on the facts and representations submitted including the provisions of the sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof trust company bylaws that preclude any beneficiary from serving on the distribution committee and the provisions of trust regarding the restriction of certain voting rights to an independent_trustee we conclude that after the appointment of trust company as trustee of trust no beneficiary of trust will have the power to vest the corpus or income from trust in themselves therefore we further conclude that the appointment of trust company as trustee of trust and its exercise as trustee of any discretionary distribution powers will not cause any beneficiary of trust to be treated as an owner of any portion of trust under sec_678 during the lifetime of patriarch ruling sec_5 value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death - sec_2036 provides that the value of the gross_estate shall include the the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 provides in part that if a decedent reserved the sec_2036 provides in part that for the purposes of sec_2036 a sec_2036 provides that for purposes of sec_2036 the retention of the plr-116100-04 right to vote directly or indirectly shares of stock of a controlled_corporation shall be considered to be a retention of the enjoyment of transferred property corporation shall be treated as a controlled_corporation if at any time after the transfer of the property and during the three-year period ending on the date of the decedent’s death the decedent owned with the application of sec_318 or had the right either alone or in conjunction with any person to vote stock possessing at least twenty percent of the total combined voting power of all classes of stock unrestricted power to remove or discharge a trustee at any time and to appoint himself as trustee the decedent is considered as having the powers of the trustee sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired the power to alter amend revoke or terminate or where any power is relinquished during the three-year period ending on the date of decedent’s death power to remove or discharge a trustee at any time and appoint himself trustee the decedent is considered as having the powers of the trustee sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate however a power to consume invade or sec_20_2038-1 provides in part that if a decedent had the unrestricted sec_20_2041-1 provides in part that a donee may have a power of revrul_95_58 1995_2_cb_191 holds that a decedent grantor’s reservation of plr-116100-04 appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment appointment if he has the power remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not includable in the decedent’s gross_estate under sec_2036 or sec_2038 the ruling notes that the eighth circuit in 973_f2d_1409 8th cir concluded that the decedent had not retained dominion and control_over assets transferred to a_trust by reason of his power to remove and replace the trustee with a party that was not related or subordinate to the decedent accordingly the court held that under sec_25_2511-2 the decedent made a completed_gift when he created the trust and transferred assets to it nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property for purposes of sec_2036 and sec_2038 it is immaterial in what capacity the power was exercisable by the decedent participating in any distribution decisions furthermore the governing trust instrument sec_672 defines the term related_or_subordinate_party to mean any the governing trust instrument of trust precludes patriarch from directly plr-116100-04 limits all distributions by an ascertainable_standard once trust company is named as the trustee of trust distribution decisions will be made by a distribution committee of the board_of directors the trust company bylaws and articles of incorporation require that the members of the distribution committee be members who a are not grantors of or donors to any trust of which the trust company is trustee nor the spouse of any grantor or donor b are not current or contingent beneficiaries of any trust of which the trust company is trustee nor the spouse of any such beneficiary and c are not related or subordinate as defined in sec_672 to a grantor donor or any current beneficiary of any trust of which the trust company is trustee the articles of incorporation define a current beneficiary of a_trust as any person who i is entitled or eligible to receive a mandatory or discretionary distribution of income or principal of the trust ii has a right to withdraw property from the trust or iii is entitled or eligible to use or otherwise enjoy any asset of the trust under these circumstances patriarch and the beneficiaries of trust will be prohibited from participating in decisions regarding distributions with respect to whether naming trust company as trustee of trust will cause trust to be included in patriarch’s estate the combination of the firewall provision in the trust company articles of incorporation trust company bylaws and the trustee provisions in trust preclude patriarch from having the retained dominion and control contemplated by sec_2036 or sec_2038 patriarch therefore will not be considered as having the powers of the trustees under sec_20_2036-1 or sec_20_2038-1 solely as a result of being a shareholder in or participating in the daily activities of trust company as he is precluded from participating in distribution decisions with respect to trust both directly by the trust agreements and indirectly when made by trust company therefore neither the appointment of trust company as trustee of trust nor its exercise of the distribution powers to beneficiaries of trust will result in the inclusion of any portion of trust in patriarch’s gross_estate for federal estate_tax purposes accordingly based on the facts submitted and the representations made we conclude that the appointment of trust company as a trustee of trust will not result in the inclusion of any portion of the trusts in patriarch’s estate under sec_2036 or sec_2038 trust to be included in a beneficiary’s estate the combination of provisions also preclude a beneficiary from having the power to affect the beneficial_enjoyment of the trust property as contemplated by sec_2041 while a beneficiary is currently serving as trustee of trust he will be precluded from participating directly or indirectly in distribution decisions once trust company is named as trustee of trust and he resigns as trustee furthermore under the terms of the trust trust agreement distributions are limited by an ascertainable_standard no beneficiary therefore will be considered as having a general_power_of_appointment under sec_2041 solely as a result of being a shareholder in and participating in the daily activities of trust company therefore neither the appointment of trust company as trustee of trust nor its exercise of the distribution powers with respect to trust will result in the inclusion of any portion of trust in the respective estate of a beneficiary accordingly based on with respect to whether naming trust company as trustee of trust will cause except as expressly provided herein no opinion is expressed or implied plr-116100-04 the facts submitted and the representations made we conclude that the appointment of trust company as an independent_trustee of trust will not result in the inclusion of any portion of the trusts in the estate of a beneficiary under sec_2041 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we make or imply no ruling as to whether any beneficiary of trust shall be treated as the owner of any portion of the trust after the death of patriarch and the possible exercise of patriarch’s testamentary_power_of_appointment under trust additionally no opinion is implied or expressed as to whether trust is currently treated as a_trust owned by patriarch under sec_674 or sec_675 because of any provision of trust if trust is currently treated as a_trust owned by patriarch by reason of any such power and ceases to be treated as a_trust owned by patriarch by reason of patriarch’s death or the waiver or release of any power under sec_674 or sec_675 no opinion is expressed or implied concerning whether the termination of such grantor_trust treatment results in a sale or disposition of any property within the meaning of sec_1001 a change in the basis of any property under sec_1012 or sec_1014 or any deductible administration expense under sec_2053 no opinion is expressed or implied on the application of sec_2702 to the execution of the promissory note by trust finally we make or imply no rulings on whether trust will be included in patriarch’s or a beneficiary’s estate representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to your attorney provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter is the rulings contained in this letter are based upon information and sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosure copy of this letter for sec_6110 purposes
